                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00528-RJC-DSC


 MICHAEL JOHNSON,                                )
                                                 )
                   Plaintiff,                    )
                                                 )                    ORDER
 v.                                              )
                                                 )
 DUKE ENERGY CORPORATION et. al.,                )
                                                 )
                                                 )
                 Defendants.                     )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Nancy G. Ross, Brian D. Netter and Richard E. Nowak]” (documents ##15-17)

filed October 6, 2020. For the reasons set forth therein, the Motions will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.


       SO ORDERED.
                                         Signed: October 9, 2020




      Case 3:20-cv-00528-RJC-DSC Document 19 Filed 10/09/20 Page 1 of 1
